Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144928                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 144928
                                                                    COA: 307710
                                                                    St. Joseph CC: 11-016984-FH
  CHRISTOPHER SCOTT ROZNER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 13, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 24, 2012                       _________________________________________
           s0716                                                               Clerk